DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2020.

Status of Claims
	Claims 1-18 are pending; of which, claims 9-18 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim, as currently written, contains the subject matter “wherein the candidate secret n different bit strings” (e.g. paragraph 18).  This would seem to indicate, for a binary bit string of length n bits, that there was a single parameter corresponding to every possible value of the bit string (i.e. a binary bit string of length n has 2n possible values).  For the purposes of art rejection, “respectively corresponding to one bit string among 2n different bit strings, each of length n bits” will be construed as “respectively corresponding to one bit string among 2n different bit strings, each of length n bits”, meaning each secret parameter value has a corresponding bit string of length n which indexes the parameter, meaning 2n possible parameters.  Finally, it is unclear from the specification and claims what is meant by “an order of a block including the one bit string”.  Examiner is unable to determine the meaning of this claimed element, as “order of a block” does not provide the necessary context.  For instance, is “order of a block” referring to order of a block among multiple blocks or multiple bit strings?  The specification provides no clarification, and merely refers to “order of a block” in multiple paragraphs (e.g. paragraph 10, 14, 17, 23, 69, 93) without defining the term.  For the purposes of art rejection, “order of a block” will be construed as the block forming part of a sequence of blocks.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (PGPUB 2001/0036275), and further in view of Spies et al (PGPUB 2008/0170693).

Regarding Claim 1:
Murakami teaches an apparatus for generating a key (abstract, generating a secret key of an entity using divided identification information; paragraph 23, key generating method at key generating agency (center)), comprising: 
at least one processor configured to implement (paragraph 1, cryptographic communication method and cryptographic communication system for carrying out information communication between entities through a ciphertext and to a memory product/data signal embodied in carrier wave for recording/transmitting an operation program for the above secret key generating method): 
a converter configured to convert an ID into a first bit string (paragraph 17, public ID vector of an entity is converted into L bits by a hash function); and 
(paragraph 17-19, ID vector divided into J blocks, each block of size M, to create J “ID division vectors”; the j-th center forms a symmetric matrix of which elements are random numbers; j-th center secretly delivers to each entity a row vector corresponding to the ID division vector from the symmetric matrix; the delivered parameter is called a secret vector; secret vector used to generate common key; paragraph 20, matrix Hj is secret matrix), wherein the candidate secret parameter set includes a plurality of candidate secret parameter values (paragraph 18, symmetric matrix Hj has matrix dimensions (2M X 2M); therefore, the matrix comprises a plurality of row values which function as parameters), and generate a secret key corresponding to the ID using the one or more extracted secret parameter values (paragraph 20, plurality of J received secret vectors synthesized into key for encryption/decryption).
Murakami does not explicitly teach a receiver configured to receive a key generation request including the identity (ID) from a key requesting apparatus.
However, Spies teaches the concept of a receiver configured to receive a key generation request including an identity (ID) from a key requesting apparatus (abstract, key requests in a data processing system may include identifiers such as user names, policy names, and application names; when a key request is authorized, the key server may generate a key by applying a one-way function to a root secret and the identifier; paragraph 34, computing equipment supports applications; paragraph 41, application requests key from key server; key server satisfies key request by providing requested key to application over secure path in network; paragraph 113-114, parameter IDEN provided to key server as part of key request, and comprises information such as user identity; key server computes key K using one-way function over root secret and IDEN).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the ID-based key-generation request teachings of Spies with the ID-

Regarding Claim 2:
Murakami in view of Spies teaches the apparatus of claim 1.  In addition, Murakami teaches wherein the secret key generator is further configured to divide the first bit string into a plurality of blocks and extract, from the candidate secret parameter set, the one or more secret parameter values based on the plurality of blocks (paragraph 17-19, ID vector divided into J blocks, each block of size M, to create J “ID division vectors”; the j-th center forms a symmetric matrix of which elements are random numbers; j-th center secretly delivers to each entity a row vector corresponding to the ID division vector from the symmetric matrix).

Regarding Claim 3:
Murakami in view of Spies teaches the apparatus of claim 2.  In addition, Murakami teaches wherein the candidate secret parameter set includes the plurality of candidate secret parameter values respectively corresponding to one bit string among 2n different bit strings (paragraph 47, 49, j-th center generates symmetric matrix Hj (2M X 2M) and uses ID division vector to choose row, i.e. one of 2M different bit strings corresponding to each row), each of length of n bits (paragraph 43, ID vector divided into J blocks of block size M, referred to as “ID division vectors”), and an order of a block including the one bit string (paragraph 49, row vectors correspond to ID division vector of entity; 2M row vectors to correspond to each possible ID division vector bit string), and 
wherein the secret key generator divides the first bit string into the plurality of blocks in units of n bits and extracts the one or more secret parameter values respectively corresponding to an order of each of the divided blocks and a bit string included in each of the divided blocks from the candidate secret parameter set (paragraph 17-19, ID vector divided into J blocks, each block of size M, to create J “ID division vectors”; the j-th center forms a symmetric matrix of which elements are random numbers; j-th center secretly delivers to each entity a row vector corresponding to the ID division vector from the symmetric matrix).

Regarding Claim 4:
Murakami in view of Spies teaches the apparatus of claim 1.  In addition, Murakami teaches wherein the secret key generator is further configured to generate the secret key corresponding to the ID from the extracted one or more secret parameter values using a one-way function (paragraph 48-50, equation (6) and (7), secret key vector generated using hash function fj(.)).

Regarding Claims 5-8:
These are the method claims corresponding to the apparatus of claims 1-4, respectively, and are therefore rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kipnis et al (PGPUB 2013/0272521) teaches generating cryptographic keys by computing a bit string corresponding a sub-sequence of matrices indexed by the bit string (e.g. paragraph 9).
Nan et al (PGPUB 2011/0173452) teaches generating an identity key from an identity of an entity using a hash function, and using the result as the selecting variable of a matrix (e.g. paragraph 48).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814.  The examiner can normally be reached on 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491